Case 2:21-mj-00026-CMM Document 4 (Applicable Party) Filed 07/08/21 Page 1 of 2

PagelD #: 7
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Indiana

United States of America

 

 

Vv. ) |
) Case No,  2:21-mj-26
)
Shane M. Meehan )
)
)
Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Shane M. Meehan ;
who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment O Information © Superseding Information we Complaint
© Probation Violation Petition C1 Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Count 1: Premeditated Murder of a Federal Agent, in violation of 18 U.S.C. § 1114.

Date: 07/08/2021

City and state: _ Indianapolis, IN

 

 

 

Return

 

This warrant was received on (date) 7 / 9 / Q \ , and the person was arrested on (date) WA q / Z2/
ern ;

at (city and state) lew Ltn ne meh
Date: 9 /ele i\ Ay)

Arres) sing officer's signature
(

i 2a 9 Thiel ShOSM,

P&nied name and title

 

 

 

 
